Citation Nr: 1727523	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Initially, the Veteran testified at a Travel Board hearing in September 2009, before an Acting Veterans Law Judge (AVLJ).  The Board then issued a March 2012 decision that denied the claim for service connection for a low back disability.

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative or on the Board s own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C F R § 20.904.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans Advocates Inc. v Secretary of Veterans Affairs, 725 F 3d 1312 (Fed Cir 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2009 hearing.  See Bryant v Shinseki, 23 Vet App 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued its place, and further requested a Travel Board hearing in connection with this appeal.  Accordingly, in a June 2014 Order, the Board vacated the March 2012 Board denial of the Veteran's service-connection claim for a low back disability.  In August 2014, and again in October 2015, the Board also remanded the case to the Agency of Original Jurisdiction (AOJ) to arrange for a new Travel Board hearing.  

The Veteran testified at a Travel Board hearing at the RO in October 2016, before two undersigned Veterans Law Judges (VLJs); and a transcript is of record.  These two additional VLJs neither presided over the prior September 2009 Travel Board hearing nor were signatories to the vacated March 2012 Board decision.  The file is again before the Board for further appellate review.  

In this case, the Veteran has presented testimony regarding his back disability claim at two separate hearings held by different Veterans Law Judges (VLJs).  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided a hearing opportunity before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, the Board finds that the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a).  In brief, the Veteran has testified before all three undersigned VLJs at either the September 2009 or the October 2016 Travel Board hearings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.  Specifically, VA's duty to assist has not been met.  It appears that the Veteran's complete folder of service treatment records has not been associated with the VBMS claims file.  In this regard, there are outstanding requests to the National Personnel Records Center (NPRC), dated in April 2017, which have not yet been answered.  As such, a remand is necessary to determine whether the NPRC has any service treatment records for the Veteran's low back disability.  

Moreover, there are indications in the record that the Veteran had submitted in March 2011 a positive nexus opinion on the low back claim, from his private treating physician, "Dr. D.O", per the vacated Board decision from March 2012.  March 2011 opinions are of record from Dr. Gonsalves and another from Barry Garcia D.O.  However, no record is present from a Dr. D.O.  It is unclear whether such a record exists or whether the Board was simply referring to the March 2011 statement from Barry Garcia, D.O. and mischaracterized it as an opinion from Dr. D.O.  On remand, the Veteran should be asked if he has received treatment from a Dr. D.O. and if so to submit any evidence from him.  

During the Veteran's most recent Board hearing, the Veteran complained that a March 2011 opinion was missing, and it was suggested that the opinion in question had been written by Dr. Iung.  It is true that no such opinion is of record.  However, the statement from Dr. Garcia did refer to Dr. Iung, making it unclear if this is the opinion the Veteran is referring to.  To the extent an opinion from Dr. Iung exists, efforts should be made to obtain it.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records.  In this regard, complete outstanding requests to the NPRC dated in April 2017.  If not available, notify the Veteran and offer him an opportunity to submit a copy of any service treatment records, if within his possession.  

2.  Ask the Veteran if he has received treatment from a Dr. D.O. and if so to authorize VA to obtain the records from such treatment, to include any March 2011 opinion.  Also ask the Veteran if Dr. Iung ever wrote any opinion statement on his behalf, and, if so, attempt to obtain it.  All attempts to secure those records must be documented in the claims file.  

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
      MATTHEW W. BLACKWELDER                        D. SINGLETON
	              Veterans Law Judge                                     Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals




_________________________________________________
T. MAINELLI
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

